LOAN AGREEMENT November 5, 2015 Tradex Capital Corp., (the “Lender”) of 1055 West Hastings Street, Suite #1910, Vancouver, BC, V6E 2E9, advanced USD$20,000 (the “Principal Sum”) to Cell MedX Corp. (the “Borrower”) of 74 N. Pecos Road, Suite D, Henderson, NV, 89074.The Lender will advance the funds on November 5, 2015. The Borrower agrees to repay the Principal Sum on demand, together with interest calculated and compounded monthly at the rate of 6% per year (the “Interest”) from November 5, 2015.The Borrower is liable for repayment for the Principal Sum and accrued Interest and any costs that the Lender incurs in trying to collect the Principal Sum and the Interest. The Borrower will evidence the debt and its repayment of the Principal Sum and the Interest with a promissory note in the attached form. LENDER BORROWER Tradex Capital Corp.Cell MedX Corp. Per: Per: /s/ William Friesen /s/ Yanika Silina Authorized SignatoryYanika Silina, CFO PROMISSORY NOTE Principal Amount:USD$20,000November 5, 2015 For value received Cell MedX Corp., (the “Borrower”) promises to pay on demand to the order of Tradex Capital Corp.(the “Lender”) the sum of $20,000 lawful money of United States (the “Principal Sum”) together with interest on the Principal Sum from November 5, 2015 (“Effective Date”) both before and after maturity, default and judgment at the Interest Rate as defined below. For the purposes of this promissory note, Interest Rate means 6 per cent per year.Interest at the Interest Rate must be calculated and compounded monthly not in advance from and including the Effective Date (for an effective rate of 6.2% per annum calculated monthly), and is payable together with the Principal Sum when the Principal Sum is repaid. The Borrower may repay the Principal Sum and the Interest in whole or in part at any time. The Borrower waives presentment, protest, notice of protest and notice of dishonour of this promissory note. BORROWER Cell MedX Corp. Per: /s/ Yanika Silina Yanika Silina, CFO
